Exhibit 10.1

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), effective as of July 22, 2009 (the
“Effective Date”), is between Hyperdynamics Corporation (“Employer”), and Ray
Leonard (“Executive”).
 
WHEREAS, Employer wishes to employ Executive as its President, Chief Executive
Officer, and Member of the Board of Directors and Executive wishes to accept
such employment; and
 
WHEREAS, the parties wish to set forth the terms and conditions of such
employment;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Definitions.  As used in this Agreement, the following terms have the
following meanings:
 
(a) “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
 
(b) “Annual Period” means the time period of each year beginning on the first
day of the Employment Term and ending on the day before the anniversary of that
date.
 
(c) “Board” means the Board of Directors of Employer.
 

             (d) “Cause” means a finding by the Board of acts or omissions
constituting, in the Board’s reasonable judgment, any of the following occurring
during the Employment Term:
 
(i) a material breach of duty by Executive in the course of his employment with
Employer or its Affiliates involving fraud, acts of dishonesty (other than
inadvertent acts or omissions), disloyalty to Employer or its Affiliates or
moral turpitude constituting criminal felony; (ii) conduct by Executive that is
materially detrimental to Employer, monetarily or otherwise, or that reflects
unfavorably on Employer or Executive to such an extent that Employer’s best
interests reasonably require the termination of Executive’s employment; (iii)
acts or omissions of Executive materially in violation of his obligations under
this Agreement or at law; (iv) Executive’s material failure to comply with or
enforce the personnel policies of Employer or its Affiliates, specifically
including those concerning equal employment opportunity and those related to
harassing conduct; (v) Executive’s material insubordination to the Board; (vi)
subject to the details of Paragraph 4(b), Executive’s failure to devote his full
working time and best efforts to the performance of his responsibilities to
Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a plea
agreement or consent decree or similar arrangement with respect to a felony or
any material violation of federal or state securities laws, in either case,
having a material adverse effect on Employer or its Affiliates; or (viii)
Executive’s material failure to cooperate with any investigation or inquiry
authorized by the Board or conducted by a governmental authority related to
Employer’s or an Affiliate’s business or Executive’s conduct related to Employer
or an Affiliate.
 
(e)  “Competitor” means any person or entity that is engaged in the acquisition,
development, production and marketing of crude oil and natural gas, chemicals
and other hydrocarbon commodities in competition with the activities of Employer
or an Affiliate.
 

 
1

--------------------------------------------------------------------------------

 



 
(f) “Confidential Information” means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing seismic data,
geological data; geophysical data; energy exploration data; oil and gas
production data; sales; costs; pricing; strategies; forecasts and long range
plans; financial and tax information; personnel information; business, marketing
and operational projections, plans and opportunities; customer, vendor, and
supplier information; project and prospect locations and leads; and production
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure by Executive.
 
(g) “Change of Control” means the occurrence of any of the following events:


(a)         the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of Company securities if,
immediately thereafter, such Person is the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
affiliates; or (B) any acquisition by any corporation pursuant to a transaction
that complies with subclauses (c)(i), (c)(ii) and (c)(iii) of this definition;


(b)         the time at which individuals who, within any 12 month period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or
threatened  contest with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;


(c)         consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a disposition of substantially all of the assets of  the
Company or the acquisition of assets or stock of another entity by the Company
or any of its subsidiaries (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including a corporation
that, as a result of such transaction, owns the Company or has purchased the
Company’s assets in a disposition of assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or


(d)         approval by the stockholders or other relevant stakeholders of the
Company of a complete liquidation or dissolution of the Company.


(h) “Employment Termination Date” means the effective date of termination of
Executive’s employment as established under Paragraph 6(g).
 

 
2

--------------------------------------------------------------------------------

 



 
(i) “Good Reason” means, with respect to any Executive, any of the following
actions or failures to act:
 
(i)         a material change in such Executive’s reporting responsibilities,
titles or elected or appointed offices as in effect immediately prior to the
effective date of such change, including any change caused by the removal of
such Executive from, or the failure to re-elect such Executive to, any material
corporate office of the Company held by such Executive immediately prior to such
effective date but excluding any such change that occurs in connection with such
Executive’s death, disability or retirement;


(ii)         the assignment to such Executive of duties and/or responsibilities
that are materially inconsistent with such Executive’s status, positions,
duties, responsibilities and functions with the Company immediately prior to the
effective date of such assignment;


(iii)         a material reduction by the Company in such Executive’s total
compensation in effect immediately prior to the effective date of such
reduction;


(iv)         the failure of the Company to maintain employee benefit plans,
programs, arrangements and practices entitling such Executive to benefits that,
in the aggregate, are at least as favorable to such Executive as those available
to such Executive under the Benefit Plans in which he or she was a participant
immediately prior to the effective date of such failure: provided, however, that
the amendment, modification or discontinuance of any or all such employee
benefit plans, programs, arrangements or practices by the Company shall not
constitute “Good Reason” hereunder if such amendment, modification or
discontinuance applies generally to the Company’s salaried work force and does
not single out such Executive for disparate treatment;


(v)         any change of more than 75 miles (or, in the case of any Executive
for whom the Compensation Committee has approved a shorter distance, such
shorter distance) in the location of the principal place of employment of such
Executive immediately prior to the effective date of such change;



For purposes of this definition, none of the actions described in clauses (i)
through (iii) above shall constitute a Good Reason with respect to any Executive
if it was an isolated and inadvertent action not taken in bad faith by the
Company and if it is remedied by the Company promptly after receipt of notice
thereof given by such Executive.  For purposes of this definition, any action or
failure to act described in clauses (i) through (v) above shall cease to be a
Good Reason with respect to any Executive on the date which is 90 days after
such Executive acquires actual knowledge of such action or failure to act
unless, prior to such date, such Executive gives a written Termination Notice
pursuant to Section 6(f).
(j)  “Inability to Perform” means and shall be deemed to have occurred if
Executive has been determined under Employer’s long-term disability plan, if
any,  to be eligible for long-term disability benefits. In the absence of
Executive’s participation in, application for benefits under, or existence of
such a plan, “Inability to Perform” means Executive’s inability to perform the
essential functions of his position because of an illness or injury for (i) a
period of six consecutive months or (ii) an aggregate of six months within any
period of 12 consecutive months.
 
(k) “Work Product” means all ideas, works of authorship, inventions, and other
creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by Executive while employed by Employer and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
then-proposed, of Employer and/or any of its Affiliates, or any other business
or research or development effort in which Employer and/or any of its Affiliates
engages during Executive’s employment.
 
2. Employment.  Employer agrees to employ Executive (directly or through an
Affiliate), and Executive agrees to be employed, for the period set forth in
Paragraph 3. Executive will be employed in the position and with the duties and
responsibilities set forth in Paragraph 4(a) and upon the other terms and
conditions set out in this Agreement. Employer and Executive agree that such
employment may be through a co-employment relationship with a professional
employer organization, subject to the requirements of Paragraph 4(a).  Executive
represents, covenants and warranties that his employment by the Employer does
not and will not breach agreements that the Executive may have entered into with
other companies.  For the avoidance of doubt, the Executive represents,
covenants and warranties that his employment by the Employer will not breach any
confidentiality agreements, non-competition agreements or non-solicitation
agreements that the Executive may entered into with
others.     Term.  Executive’s employment shall commence on the Effective Date
and shall be for a term of three years (the “Employment Term”), unless sooner
terminated as provided in this Agreement.  Executive’s employment will end upon
the expiration of the Employment Term.
 

 
3

--------------------------------------------------------------------------------

 



 
3. Position and Duties.
 
(a) During the Employment Term, Executive shall be employed as President and
Chief Executive Officer of Employer, under the direction and subject to the
control of the Board (which direction shall be such as is customarily exercised
over a chief executive officer), and Executive shall be responsible for the
business, affairs, properties and operations of Employer and shall have general
executive charge, management and control of Employer, with all such powers and
authority with respect to such business, affairs, properties and operations as
may be reasonably incident to such duties and responsibilities.  In addition,
Executive shall have such other duties, functions, responsibilities, and
authority as are from time to time delegated to Executive by the Board;
provided, however, that such duties, functions, responsibilities, and authority
are reasonable and customary for a person serving in the same or similar
capacity of an enterprise comparable to Employer.
 
(b) During the Employment Term, Executive shall devote his full business time,
skill, and attention and his best efforts to the business and affairs of
Employer to the extent necessary to discharge fully, faithfully, and efficiently
the duties and responsibilities delegated and assigned to Executive in or
pursuant to this Agreement, except for usual, ordinary, and customary periods of
vacation and absence due to illness or other disability and as otherwise
specified in this paragraph.  Employer agrees that it shall not be a violation
of this paragraph for Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (iii) manage personal investments, so
long as in the case of (i), (ii) and (iii) above such activities do not
significantly interfere or conflict with the performance of Executive’s
responsibilities under this Agreement or the interests of Employer.  Executive
shall not become a member of the board of directors or committees of any other
for profit business organization without prior written consent of the Board.
 
(c) In connection with Executive’s employment under this Agreement, Executive
shall be based in Sugar Land, Texas, or at any other place where the principal
executive offices of Employer may be located during the Employment Term, subject
to the provisions of Paragraph 1(i)(iii). Executive also will engage in such
travel as the performance of Executive’s duties in the business of Employer may
require.
 
(d) All services that Executive may render to Employer or any of its Affiliates
in any capacity during the Employment Term shall be deemed to be services
required by this Agreement and the consideration for such services is that
provided for in this Agreement.
 
(e) Executive hereby acknowledges that he has read and is familiar with
Employer’s policies regarding business ethics and conduct, and will comply with
all such provisions, and any amendments thereto, during the Employment Term.
 
4. Compensation and Related Matters.
 
(a) Base Salary. During each Annual Period of the Employment Term, Employer
shall pay to Executive for his services under this Agreement an annual base
salary (“Base Salary”). The Base Salary on the Effective Date shall be
$180,000.  At the time that a net cash to the Employer  aggregate of $10,000,000
in new cash equity capital is raised beginning from the date first written
above, Base Salary will increase to $330,000.  The Base Salary is subject to
annual adjustments beginning in July 2010, at the discretion of the Board, but
in no event shall Employer pay Executive a Base Salary less than that set forth
above, or any increased Base Salary later in effect, without the consent of
Executive. The Base Salary shall be payable in installments in accordance with
the general payroll practices of Employer, or as otherwise mutually agreed upon.
 
(b) Annual Incentives.  Beginning with the effective date of this Agreement, and
on an annual basis during the Employment Term, Executive will participate in any
incentive compensation plan (ICP) applicable to Executive’s position, as may be
adopted by Employer from time to time and in accordance with the terms of such
plan(s).  Executive’s target award opportunity under the ICP will be 100% of
Executive’s Base Salary with a threshold of 50% and a 200% maximum, and shall be
subject to such other terms, conditions and restrictions as may be established
by the Board or the Compensation Committee. Annually, Executive will develop a
proposed set of current year performance metrics that are subject to review and
approval by the Board and/or the Compensation Committee. Metrics are as follows:
 
(i)           100% when industry presentation package is completed; 1,000 square
kilometers of 3D is acquired; and a net cash to the Employer  aggregate of
$15,000,000 in new cash equity capital is raised beginning from the date first
written above..
 
(ii)           200% when all items above are achieved plus either a net cash to
the Employer  an aggregate of $25,000,000 of new cash equity capital is raised,
or, a joint venture agreement related to the Employer’s 2006 Production Sharing
Agreement with the Republic of Guinea is executed.
 

 
4

--------------------------------------------------------------------------------

 



 
(A) Equity Option Grant Related to Initial Employment.  IMMEDIATE VESTING STOCK
OPTIONS: Executive shall be granted, on the Effective Date, a stock option to
purchase 500,000 shares of Employer’s common stock at an exercise price equal to
the closing price the day this Agreement is executed, with 100% immediate
vesting on the date of grant.  DELAYED VESTING STOCK OPTIONS:  Executive shall
be granted, on the Effective Date, a stock option to purchase 300,000 shares of
Employer’s common stock at an exercise price of $0.49 (forty-nine cents) each,
with vesting to occur on a monthly basis beginning on the first day of the month
occurring after the date first written above with 8.333333% of the DELAYED
VESTING STOCK OPTIONS to vest per month beginning on the first day of the month
occurring after the date first written above.   The IMMEDIATE VESTING STOCK
OPTIONS and the DELAYED VESTING STOCK OPTIONS shall expire five years after
issuance.
 
(d)           Equity Option Grants Related to Future Employment.    In addition
to the equity award grants provided for in this Paragraph 5(c), Employer will
annually award Executive additional grants based on achieving longer term
performance metrics that will be developed by Executive and reviewed and
approved by the Board and/or the Compensation Committee.
 
(e)
Performance Option-Grant Awards.

 
 
(i)
A stock option award will be made for the following three cumulative net cash to
the Employer equity capital money raising transactions beginning from the date
first written above:

 
When $10 million cumulative is raised, the award is
 
 210,000 stock options.
 
 
When $20 million cumulative is raised, the award is

 
390,000 stock options.
 
When $30 million cumulative is raised, the award is
 
600,000 stock options.
 
 
All awards vest equally over a three-year period from the trigger event.  The
Performance Option-Grant Awards options shall have a five year life.  The
exercise price shall $0.49 (forty-nine cents) each.

 
 
(ii)
A stock option incentive will be made based on achieving the following share
price thresholds:

 
$2.00/share
90,000 stock options
$3.00/share
210,000 stock options
$5.00/share
600,000 stock options
$9.00/share
1,200,000 stock options

 
All awards vest equally over a three-year period from the trigger event.  The
Performance Option-Grant Awards options shall have a five year life.  The
exercise price shall be of $0.49 (forty-nine cents) each.

 


 
 
For awards related to the $2.00 and $3.00 share price, the stock option is
earned if the closing price of the shares trade at or above the target price for
15 consecutive trading days.  For awards related to the $5.00 and $9.00 share
price, the stock option is earned if the closing price of the shares trade at or
above the target price for 5 consecutive trading days.

 
(f)
Employee Benefits.  During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, programs, and arrangements that are
generally made available by Employer to its current Chief Executive Officer,
including without limitation Employer’s life insurance, long-term disability,
and health plans. Executive acknowledges and agrees that cooperation and
participation in medical or physical examinations may be required by one or more
insurance companies in connection with the applications for such life and/or
disability insurance policies.

 

 
5

--------------------------------------------------------------------------------

 



 
(g)           Expenses.  Executive shall be entitled to receive reimbursement
for all reasonable expenses incurred by Executive during the Employment Term in
performing his duties and responsibilities under this Agreement, consistent with
Employer’s policies or practices for reimbursement of expenses incurred by other
senior executives of Employer (“Business Expenses”). Notwithstanding the
foregoing, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.
 
(h)           Vacations.  During each Annual Period of the Employment Term,
Executive shall be eligible for three weeks’ paid vacation, as well as sick pay
and other paid and unpaid time off in accordance with the policies and practices
of Employer. Executive agrees to use his vacation and other paid time off at
such times that are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for Employer and Executive.
 
(i)           Fringe Benefits.  During the Employment Term, Executive shall be
entitled to the perquisites and other fringe benefits that are made available by
Employer to its senior executives generally and to such perquisites and fringe
benefits that are made available by Employer to Executive in particular, subject
to any applicable terms and conditions of any specific perquisite or other
fringe benefit.  However, the Executive shall NOT receive a fringe benefit for
club memberships or non-profit organization memberships.
 
(j)
Directors and Officers (D&O) Liability Insurance.  Employer will provide
information on their D&O insurance coverage and will cause Executive to be fully
covered on Effective Date pursuant to Paragraph 12.

 
5. Termination of Employment.
 
(a) Death.  Executive’s employment shall terminate automatically upon his death.
 
(b) Inability to Perform.  Employer may terminate Executive’s employment for
Inability to Perform.
 
(c) Termination by Employer for Cause.  Employer may terminate Executive’s
employment for Cause by providing Executive with a Notice of Termination as set
out in Paragraph 6(f). Before terminating Executive’s employment for Cause,
Employer must provide Executive with written notice of its intent to do so,
which notice must specify the particular circumstances or events that Employer
contends gives rise to the existence of Cause; provided, however, that if
Employer intends to exercise its right to terminate Executive’s employment in
whole or part under provisions (iii), (iv), (v), (vi) or (viii) of the
definition of Cause, Employer must first provide Executive with a reasonable
period of time to correct those circumstances or events Employer contends give
rise to the existence of Cause under such provision(s) (the “Correction
Period”), but not to the extent the Board makes a reasonable, good faith
determination that those circumstances or events cannot reasonably be corrected.
A 30-day Correction Period shall be presumptively reasonable. Executive will be
given the opportunity within 30 calendar days of his receipt of Employer’s
written notice of its intent to terminate Executive’s employment for Cause to
defend himself with respect to the circumstances or events specified in such
notice and in a manner and under such procedures as the Board may establish.
Nothing in this Paragraph 6(c) precludes informal discussions between Executive
and any member of the Board regarding such circumstances or events.
 
(d) Termination by Executive for Good Reason.  Executive may terminate his
employment for Good Reason. To exercise his right to terminate for Good Reason,
Executive must provide written notice to Employer of his belief that Good Reason
exists within 60 days of the date he first becomes aware of the condition(s)
giving rise to the Good Reason, and that notice shall describe the condition(s)
believed to constitute Good Reason. Employer shall have 30 days to remedy the
Good Reason condition(s). If not remedied within that 30-day period, Executive
may submit a Notice of Termination; provided, however, that the Notice of
Termination invoking Executive’s right to terminate his employment for Good
Reason must be given no later than 100 days after the date Executive first
became aware of the condition(s) giving rise to the Good Reason; otherwise,
Executive is deemed to have accepted the condition(s), or Employer’s correction
of such condition(s), that may have given rise to the existence of Good Reason.
 

 
6

--------------------------------------------------------------------------------

 



 
(e) Termination by Either Party Without Cause or Without Good Reason.  Either
Employer or Executive may terminate Executive’s employment without Cause or
without Good Reason upon at least 60 days’ prior written notice to the other
party.
 
(f) Notice of Termination.  Any termination of Executive’s employment by
Employer or by Executive (other than a termination pursuant to Paragraph 6(a))
shall be communicated by a written Notice of Termination. A “Notice of
Termination” is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Inability to Perform, Cause, or Good Reason, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision invoked; and (iii) if the termination
is by Executive under Paragraph 6(e), or by Employer for any reason, specify the
Employment Termination Date.  The failure by Employer or Executive to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
enforcing or defending their rights.
 
(g) Employment Termination Date.  The Employment Termination Date, whether
occurring before or after a Corporate Change, shall be as follows: (i) if
Executive’s employment is terminated by his death, the date of his death; (ii)
if Executive’s employment is terminated by Employer because of his Inability to
Perform or for Cause, the date specified in the Notice of Termination, which
date shall be no earlier than the date such notice is given; (iii) if
Executive’s employment is terminated by Executive for Good Reason, the date on
which the Notice of Termination is given; (iv) if the termination is under
Paragraph 6(e), the date specified in the Notice of Termination, which date
shall be no earlier than 60 days after the date such notice is given, or (v) if
Executive’s employment is terminated by expiration of the Employment Term, or
Executive or Employer gives timely notice pursuant to Paragraph 6(f), the date
the Employment Term expires.
 
(h) Deemed Resignation.  In the event of termination of Executive’s employment,
Executive agrees that if at such time he is a member of the Board or is an
officer of Employer or a director or officer of any of its Affiliates, he shall
be deemed to have resigned from such position(s) effective on the Employment
Termination Date, unless the Board and Executive agree in writing prior to the
Employment Termination Date that Executive shall remain a member of the Board,
in which case Executive shall not be deemed to have resigned his position as a
member of the Board merely by virtue of the termination of his employment.
Executive agrees to execute and deliver any documents evidencing his resignation
from such positions that Employer may reasonably request; provided, however,
that no such document shall affect the date that Executive ceased to be a Board
member as described above such that Executive continues to haveduties as a Board
member beyond the date specified in the preceding sentence.
 
(i) Investigation; Suspension.  Employer may suspend Executive with pay pending
(a) an investigation as described in Paragraph 1(d)(viii), or (b) a
determination by the Board whether Executive has engaged in acts or omissions
constituting Cause.  Such a paid suspension shall not constitute a termination
of Executive’s employment, or Good Reason.  Executive agrees to cooperate with
Employer in connection with any such investigation.
 
6. Compensation Upon Termination of Employment.
 
(a) Death.  If Executive’s employment is terminated by reason of Executive’s
death, Employer shall pay to such person as Executive shall designate in a
written notice to Employer (or, if no such person is designated, to his estate)
any unpaid portion of Executive’s Base Salary through the Employment Termination
Date (the “Compensation Payment”), any earned but unused vacation (the “Vacation
Payment”), and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than 30 business days after the
Employment Termination Date.
 
(b) Inability to Perform.  If Executive’s employment is terminated by reason of
Executive’s Inability to Perform, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, and any unreimbursed Business
Expenses at the time and in the manner required by applicable law but in no
event later than 30 business days after the Employment Termination Date.
 
(c) Termination by Executive Without Good Reason.  If Executive’s employment is
terminated by Executive pursuant to and in compliance with Paragraph 6(e),
Employer shall pay to Executive the Compensation Payment, the Vacation Payment,
and any unreimbursed Business Expenses, at the time and in the manner required
by applicable law but in no event later than 30 business days after the
Employment Termination Date.
 
(d) Termination for Cause.  If Executive’s employment is terminated by Employer
for Cause, Employer shall pay to Executive the Compensation Payment, the
Vacation Payment, and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Employment Termination Date.
 

 
7

--------------------------------------------------------------------------------

 



 
(e) Termination Without Cause or With Good Reason or Upon Expiration of
Employment Term.
 
(i) If Executive’s employment is terminated by Employer for any reason other
than death, Inability to Perform, or Cause, or is terminated by Executive for
Good Reason during the Employment Term, or if Executive’s employment ends upon
the expiration of the Employment Term, Employer shall pay to Executive the
Compensation Payment, the Vacation Payment, and any unreimbursed Business
Expenses, at the time and in the manner required by applicable law but in no
event later than 30 business days after the Employment Termination Date.
 
(ii) In addition, if Executive’s employment is terminated by Employer for any
reason other than death, Inability to Perform, or Cause, or is terminated by
Executive for Good Reason during the Employment Term, or if Executive’s
employment ends upon the expiration of the Employment Term, Employer shall pay
or provide to Executive in lieu of any other severance or separation benefits,
at the time and in the manner provided in Paragraph 7(e)(iii), the following if,
within 45 days after the Employment Termination Date, Executive has signed a
general release agreement and does not revoke such release:
 
(A) Executive’s Base Salary as in effect on the Employment Termination Date;
 
(B) Executive’s ICP award at the target level for the performance period in
effect on the Employment Termination Date;
 
(C) Full and immediate vesting of all Employer stock options and restricted
stock awards held by Executive as of the Employment Termination Date;
 
(D) Executive will have twelve months after the Employment Termination Date, to
exercise all Employer stock options, provided that in no event may such stock
options be exercised after the latest date upon which the options would have
expired by their original terms.
 
Notwithstanding the foregoing, Employer’s obligation under this Paragraph
7(e)(ii) is limited as follows:
 
(E)           If Executive engages in any conduct that materially violates
Paragraph 8 or engages in any of the Restricted Activities described in
Paragraph 9, Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii), if any such obligation remains, shall end as of the date
Employer so notifies Executive in writing; and
 
(F)           If Executive is found guilty or enters into a plea agreement,
consent decree, or similar arrangement with respect to any felony criminal
offense or any material violation of federal or state securities laws, or has a
cease-and-desist order, injunction, or other penalty or judgment issued or
entered in any material civil enforcement action brought against him by any
United States regulatory agency or by a court of competent jurisdiction in a
proceeding commenced by such a regulatory agency (in either case, regardless of
whether Executive admits or denies the substantive allegations, and in each case
for actions or omissions related to his employment with Employer or any of its
Affiliates), (1) Employer’s obligation to make payments to Executive under this
Paragraph 7(e)(ii) shall end as of the date that Employer so notifies Executive
in writing, and (2) Executive shall repay to Employer any amounts paid to him
pursuant to this Paragraph 7(e)(ii) within 30 days after receipt of a written
request to do so by Employer.
 
(f) Termination of Employment Following Change of Control.
 
(i) If the Employer’s common stock closing price is above $2.00 per share on a
trading day that is within five trading days of the date of a Change of Control
and if, within the two-year period following a Change of Control, Executive’s
employment with Employer or an Affiliate or successor of Employer is terminated
for any reason other than death, Inability to Perform, or Cause, is terminated
by Executive for Good Reason, or if Employer or an Affiliate or successor of
Employer gives timely notice pursuant to Paragraph 6(f) and Executive’s
employment therefore ends upon the expiration of the Employment Term, Executive
will be paid the Compensation Payment, the Vacation Payment and any unreimbursed
Business Expenses, at the time and in the manner required by applicable law but
in no event later than 30 business days after the Employment Termination
Date.  In addition, if, within 45 days after the Employment Termination Date,
Executive has signed a general release agreement and Executive does not revoke
such release, in lieu of any other payments, Employer shall (A) pay Executive a
lump-sum amount equivalent to the sum of the amounts specified in Paragraph
7(e)(ii)(A) and 7(e)(ii)(B), and (B) provide
 

 
8

--------------------------------------------------------------------------------

 



 
Executive the benefits described in Paragraph 7(e)(ii)(C), 7(e)(ii)(D) and
7(e)(ii)(E).  The provisions of Paragraph 7(e)(ii)(E) and 7(e)(ii)(F) shall not
apply to this Paragraph 7(f).
 
(ii) If the Employer’s common stock closing price is between $1.25 and $2.00 per
share on a trading day that is within five trading days of the date of a Change
of Control and if, within the two-year period following a Change of Control,
Executive’s employment with Employer or an Affiliate or successor of Employer is
terminated for any reason other than death, Inability to Perform, or Cause, is
terminated by Executive for Good Reason, or if employer or an Affiliate or
successor of Employer gives timely notice pursuant to Paragraph 6(f) and
Executive’s employment therefore ends upon the expiration of the Employment
Term, Executive will be paid fifty percent (50%) of the Compensation Payment,
the Vacation Payment and any unreimbursed Business Expenses, at the time and in
the manner required by applicable law but in no event later than 30 business
days after the Employment Termination Date.  In addition, if, within 45 days
after the Employment termination Date, Executive has signed a general release
agreement and Executive does not revoke such release, in lieu of any other
payments, Employer shall (A) pay Executive a lump-sum amount equivalent to the
sum of the amounts specified in Paragraph 7(e)(ii)(A) and 7(e)(ii)(B), and (B)
provide Executive the benefits described in Paragraph 7(e)(ii)(C), 7(e)(ii)(D)
and 7(e)(ii)(E).  The provisions of Paragraph 7(e)(ii)(E) and 7(e)(ii)(F) shall
not apply to this Paragraph 7(f).
 
(iii) The payment provided for in Paragraph 7(f)(i)(A) shall be paid in a single
lump sum payment on the 60th business day after the Employment Termination Date.
 
(iv) In the event that it is determined that any payment (other than the
Gross-Up payment provided for in this Paragraph 7(f)(iii)) or distribution by
Employer or any of its Affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Employer, within the meaning of Section 280G of the Code or any
successor provision thereto (such tax being hereafter referred to as the “Excise
Tax”), then Executive will be entitled to receive an additional payment or
payments (a “Gross-Up Payment”). The Gross-Up Payment will be in an amount such
that, after payment by Executive of all taxes, including any Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. For purposes of determining
the amount of the Gross-Up Payment, Executive will be considered to pay (x)
federal income taxes at the highest rate in effect in the year in which the
Gross-Up Payment will be made and (y) state and local income taxes at the
highest rate in effect in the state or locality in which the Gross-Up Payment
would be subject to state or local tax, net of the maximum reduction in federal
income tax that could be obtained from deduction of such state and local taxes.
The determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to in this Paragraph
7(f)(iii) will be made at the expense of Employer by Employer’s regular
independent accounting firm (the “Accounting Firm”), which shall provide
detailed supporting calculations. Any determination by the Accounting Firm will
be binding upon Employer and Executive. The Gross-Up Payment will be paid to
Executive as soon as administratively practicable following, but no later than
the end of the calendar year in which falls the date on which Executive remits
the related taxes.
 
(g) Health Insurance.  In addition, if Executive’s employment with Employer or
an Affiliate or successor of Employer is terminated or ends under the
circumstances set forth in Paragraph 7(f), Executive will receive, in addition
to any other payments due under this Agreement, the following benefit: if, at
the time of the Employment Termination Date, Executive participates in one or
more health plans offered or made available by Employer and Executive is
eligible for and elects to receive continued coverage under such plans in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or any successor law, Employer will reimburse Executive during the
18-month period following the Employment Termination Date, for the difference
between the total amount of the monthly COBRA premiums for the same coverage as
in effect on the Employment Termination Date, that are actually paid by
Executive for such continued health plan benefits and the total monthly amount
of the same premiums charged to active senior executives of Employer for health
insurance coverage. Such reimbursement shall be made within the 90-day period
following Executive’s payment of each monthly COBRA premium. Provided, however,
that Employer’s reimbursement obligation under this Paragraph 7(g) shall
terminate upon the earlier of (i) the expiration of the time period described
above or (ii) the date Executive becomes eligible for health insurance coverage
under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.
 
(h) Exclusive Compensation and Benefits.  The compensation and benefits
described in this Paragraph 7, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the ending
of Executive’s employment with Employer and/or its Affiliates, subject to
Paragraph 24 and the remainder of this Paragraph 7(h).  Accordingly, Executive
and Employer expressly acknowledge and agree that, following the Employment
Termination Date, Executive shall have no rights to any employment by Employer
or its Affiliates (including employment as described in Paragraphs 2, 3 and 4 of
this Agreement), and no rights to any further compensation or benefits under
Paragraph 5 of this Agreement.  Executive and Employer further acknowledge and
agree that nothing in this Agreement is intended to limit or terminate (i) any
obligations of Employer or Executive under the other terms of this Agreement,
including, but not limited to, with respect to Employer, its obligations under
Paragraphs 12 and 20, and, with respect to Executive, his obligations under
Paragraphs 6(h), 8, 9, 10, 13, 22, and 23, or (ii) any earned, vested benefits
(other than any entitlement to severance or separation pay, if any) that
Executive may have under the applicable provisions of any benefit plan of
Employer in which Executive is participating at the time of the termination of
employment.
 

 
9

--------------------------------------------------------------------------------

 



 
(i)           Code Section 409A Matters.  This Agreement is intended to comply
with Code Section 409A and any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Code Section
409A.  If a provision of the Agreement would result in the imposition of an
applicable tax under Code Section 409A, the parties agree that such provision
shall be reformed to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable result to
Executive.
 
For purposes of Code Section 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Executive’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.
 
If (x) Executive is a “specified employee,” as such term is defined in Code
Section 409A and determined as described below in this Paragraph 7(i), and (y)
any payment due under this Agreement is subject to Code Section 409A and is
required to be delayed under Code Section 409A because Executive is a specified
employee, that payment shall be payable on the earlier of (A) the first business
day that is six months after Executive’s separation from service, as such term
is defined in Code Section 409A, (B) the date of Executive’s death, or (C) the
date that otherwise complies with the requirements of Section 409A.  This
Paragraph 7(i) shall be applied by accumulating all payments that otherwise
would have been paid within six months of Executive’s separation and paying such
accumulated amounts on the earliest business day which complies with the
requirements of Code Section 409A.  For purposes of determining the identity of
specified employees, the Board may establish procedures as it deems appropriate
in accordance with Code Section 409A.
 
(j)           Payment after Executive’s Death.  In the event of Executive’s
death after he becomes entitled to a payment or payments pursuant to this
Paragraph 7, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to his estate.
 
(k)           Offset.  Executive agrees that Employer may set off against, and
Executive authorizes Employer to deduct from, any payments due to Executive, or
to his heirs, legal representatives, or successors, as a result of the
termination of Executive’s employment any amounts which may be due and owing to
Employer or any of its Affiliates by Executive, whether arising under this
Agreement or otherwise; provided, however, that any such set off and deduction
shall be made in a manner that complies with Code Section 409A to the extent
applicable.
 
7. Confidential Information.
 
(a) Executive acknowledges and agrees that (i) Employer and its Affiliates are
engaged in a highly competitive business; (ii) Employer and its Affiliates have
expended considerable time and resources to develop goodwill with their
customers, vendors, and others, and to create, protect, and exploit Confidential
Information; (iii) Employer must continue to prevent the dilution of its and its
Affiliates’ goodwill and unauthorized use or disclosure of its Confidential
Information to avoid harm to its legitimate business interests; (iv) in the
acquisition, development and marketing of crude oil and natural gas, chemicals
or other hydrocarbon products, his participation in or direction of Employer’s
or its Affiliates’ day-to-day operations and strategic planning are an integral
part of Employer’s continued success and goodwill; (v) given his position and
responsibilities, he necessarily will be creating Confidential Information that
belongs to Employer and enhances Employer’s goodwill, and in carrying out his
responsibilities he in turn will be relying on Employer’s goodwill and the
disclosure by Employer to him of Confidential Information; and (vi) he will have
access to Confidential Information that could be used by any Competitor of
Employer in a manner that would harm Employer’s competitive position in the
marketplace and dilute its goodwill.  Employer acknowledges and agrees that
nothing in this Agreement precludes Executive from accepting employment from any
third party employer after termination of employment with Employer and its
Affiliates for whatever reason, provided that Executive complies with his
obligations under Paragraph 8(d) and at law with respect to the Confidential
Information.
 
(b) Employer acknowledges and agrees that Executive must have and continue to
have throughout his employment the benefits and use of its and its Affiliates’
goodwill and Confidential Information in order to properly carry out his
responsibilities. Employer accordingly promises upon execution and delivery of
this Agreement to provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.
 
(c) Employer and Executive thus acknowledge and agree that during Executive’s
employment with Employer, and upon execution and delivery of this Agreement, he
(i) will receive Confidential Information that is unique, proprietary, and
valuable to Employer and/or its Affiliates; (ii) will create Confidential
Information that is unique, proprietary, and valuable to Employer and/or its
Affiliates; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill Employer and its
Affiliates have generated and from the Confidential Information.
 

 
10

--------------------------------------------------------------------------------

 



 
(d) Accordingly, Executive acknowledges and agrees that at all times during his
employment by Employer and/or any of its Affiliates and thereafter:
 
(i) all Confidential Information shall remain and be the sole and exclusive
property of Employer and/or its Affiliates;
 
(ii) he will protect and safeguard all Confidential Information;
 
(iii) he will hold all Confidential Information in strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
person other than an officer, director, or employee of, or legal counsel for,
Employer or its Affiliates, to the extent necessary for the proper performance
of his responsibilities unless authorized to do so by Employer or compelled to
do so by law or valid legal process;
 
(iv) if he believes he is compelled by law or valid legal process to disclose or
divulge any Confidential Information, he will notify Employer in writing
sufficiently in advance of any such disclosure to allow Employer the opportunity
to defend, limit, or otherwise protect its interests against such disclosure;
 
(v) at the end of his employment with Employer for any reason or at the request
of Employer at any time, he will return to Employer all Confidential Information
and all copies thereof, in whatever tangible form or medium, including
electronic; and
 
(vi) absent the promises and representations of Executive in this Paragraph 8
and in Paragraph 9, Employer would require him immediately to return any
tangible Confidential Information in his possession, would not provide Executive
with new and additional Confidential Information, would not authorize Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.
 
8. Nonsolicitation Obligations.  In consideration of Employer’s promises to
provide Executive with Confidential Information and to authorize him to engage
in activities that will create new and additional Confidential Information upon
execution and delivery of this Agreement, and the other promises and
undertakings of Employer in this Agreement, Executive agrees that, while he is
employed by Employer and/or any of its Affiliates and for a 2-year period
following the end of that employment for any reason, he shall not engage in any
of the following activities (the “Restricted Activities”):
 
(a) He will not, whether on his own behalf or on behalf of any other individual,
partnership, firm, corporation or business organization, either directly or
indirectly solicit, induce, persuade, or entice, or endeavor to solicit, induce,
persuade, or entice, any person who is then employed by or otherwise engaged to
perform services for Employer or its Affiliates to leave that employment or
cease performing those services; and
 
(b) He will not, whether on his own behalf or on behalf of any other individual,
partnership, firm, corporation or business organization, either directly or
indirectly solicit, induce, persuade, or entice, or endeavor to solicit, induce,
persuade, or entice, any person who is then a customer, supplier, or vendor of
Employer or any of its Affiliates to cease being a customer, supplier, or vendor
of Employer or any of its Affiliates or to divert all or any part of such
person’s or entity’s business from Employer or any of its Affiliates.
 
Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that Employer’s promises and undertakings set forth in Paragraph 8 and
Executive’s position and responsibilities with Employer give rise to Employer’s
interest in restricting Executive’s post-employment activities; that such
restrictions are designed to enforce Executive’s promises and undertakings set
forth in this Paragraph 9 and his common-law obligations and duties owed to
Employer and its Affiliates; that the restrictions are reasonable and necessary,
are valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect Employer’s goodwill, Confidential Information, and
other legitimate business interests; that he will immediately notify Employer in
writing should he believe or be advised that the restrictions are not, or likely
are not, valid or enforceable under Texas law or the law of any other state that
he contends or is advised is applicable; that the mutual promises and
undertakings of Employer and Executive under Paragraphs 8 and 9 are not
contingent on the duration of Executive’s employment with Employer; that absent
the promises and representations made by Executive in this Paragraph 9 and
Paragraph 8, Employer would require him to return any Confidential Information
in his possession, would not provide Executive with new and additional
Confidential Information, would not authorize Executive to engage in activities
that will create new and additional Confidential Information, and would not
enter or have entered into this Agreement; and that his obligations under
Paragraphs 8 and 9 supplement, rather than supplant, his common-law duties of
confidentiality and loyalty owed to Employer.
 
Employer agrees that any action that is undertaken by a subsequent employer of
Executive will not be treated as an action by Executive for purposes of the
foregoing provisions of this Paragraph 9 unless Executive personally engages in
a Restricted Activity, whether directly or indirectly.
 

 
11

--------------------------------------------------------------------------------

 



 
9. Intellectual Property.
 
(a) In consideration of Employer’s promises and undertakings in this Agreement,
Executive agrees that all Work Product will be disclosed promptly by Executive
to Employer, shall be the sole and exclusive property of Employer, and is hereby
assigned to Employer, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of his employment or his time
away from his employment, (ii) the Work Product was made at the suggestion of
Employer; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
Executive acknowledges that all original works of authorship that are made by
Executive, solely or jointly with others, within the scope of his employment and
that are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101), and are
therefore owned by Employer from the time of creation.
 
(b) Executive agrees to assign, transfer, and set over, and Executive does
hereby assign, transfer, and set over to Employer, all of his right, title and
interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights, and other rights in respect of all Work Product.
Executive agrees to (i) cooperate with Employer during and after his employment
with Employer in obtaining patents or copyrights or other intellectual-property
protection for all Work Product; (ii) execute, acknowledge, seal, and deliver
all documents tendered by Employer to evidence its ownership thereof throughout
the world; and (iii) cooperate with Employer in obtaining, defending, and
enforcing its rights therein.
 
(c) Executive represents that there are no other contracts to assign inventions
or other intellectual property that are now in existence between Executive and
any other person or entity. Executive further represents that he has no other
employment or undertakings that might restrict or impair his performance of this
Agreement. Executive will not in connection with his employment by Employer, use
or disclose to Employer any confidential, trade secret, or other proprietary
information of any previous employer or other person that Executive is not
lawfully entitled to disclose.
 
10. Reformation.  If the provisions of Paragraphs 8, 9, or 10 are ever deemed by
a court to exceed the limitations permitted by applicable law, Executive and
Employer agree that such provisions shall be, and are, automatically reformed to
the maximum limitations permitted by such law.
 
11. Indemnification and Insurance.  Employer shall indemnify Executive both (i)
to the fullest extent permitted by the laws of the State of Delaware, and (ii)
in accordance with the more favorable of Employer’s certificate of
incorporation, bylaws and standard indemnification agreement as in effect on the
Effective Date or as in effect on the date as of which the indemnification is
owed.  In addition, Employer shall provide Executive with coverage under
directors’ and officers’ liability insurance policies on terms not less
favorable than those provided to any of its other directors and officers as in
effect from time to time.
 
12. Assistance in Litigation.  During the Employment Term and thereafter for the
lifetime of Executive, Executive shall, upon reasonable notice, furnish such
information and proper assistance to Employer or any of its Affiliates as may
reasonably be required by Employer in connection with any litigation,
investigations, arbitrations, and/or any other fact-finding or adjudicative
proceedings involving Employer or any of its Affiliates. This obligation shall
include, without limitation, to promptly upon request meet with counsel for
Employer or any of its Affiliates and provide truthful testimony at the request
of Employer or as otherwise required by law or valid legal process. Following
the Employment Term, Employer shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive and approved in advance by Employer
in rendering such assistance (such as travel, parking, and meals but not
attorney’s fees), but shall have no obligation to compensate Executive for his
time in providing information and assistance in accordance with this Paragraph
13, provided that such reimbursement shall be made on or before the last day of
the calendar year following the calendar year in which the expense is incurred,
and provided further that Executive’s obligations under this Paragraph 13
following the Employment Termination Date shall not unreasonably interfere with
Executive’s employment or other activities and endeavors.
 
13. No Obligation to Pay. With regard to any payment due to Executive under this
Agreement, it shall not be a breach of any provision of this Agreement for
Employer to fail to make such payment to Executive if (i) Employer is prohibited
from making the payment; (ii) Employer would be obligated to recover the payment
if it was made; or (iii) Executive would be obligated to repay the payment if it
was made; provided, however, that this Paragraph 14 shall only apply if such
prohibition or obligation is legally imposed by statute or regulation.
 
14. Deductions and Withholdings. With respect to any payment to be made to
Executive, Employer shall deduct, where applicable, any amounts authorized by
Employee, and shall withhold and report all amounts required to be withheld and
reported by applicable law.
 


 

 
12

--------------------------------------------------------------------------------

 



 
15. Notices.  All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):
 
(i) If to Employer, at:
 
Hyperdynamics Corporation
Attn: Chairman of the Board of Directors
One Sugar Creek Center Blvd.
Suite 125
Sugar Land, Texas 77478


(ii) If to Executive, at Executive’s then-current home address on file with
Employer.
 
16. Injunctive Relief.  Executive acknowledges and agrees that Employer would
not have an adequate remedy at law and would be irreparably harmed in the event
that any of the provisions of Paragraphs 8, 9, and 10 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Executive agrees that Employer shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by Executive, but
shall be in addition to all other remedies available to Employer at law or
equity.
 
17. Mitigation.  Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Executive as the result of employment by another
employer after the date of termination of Executive’s employment with Employer,
or otherwise.
 
18. Binding Effect; No Assignment by Executive; No Third Party Benefit.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that Executive shall not assign or otherwise transfer this
Agreement or any of his rights or obligations under this Agreement. Subject to
Paragraph 20, Employer is authorized to assign or otherwise transfer this
Agreement or any of its rights or obligations under this Agreement only to an
Affiliate of Employer. Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.
 
19. Assumption by Successor.  Employer shall ensure that any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all the business and/or assets of Employer or
the oil and gas acquisition, exploration, development and production business of
Employer, either by operation of law or written agreement, assumes the
obligations of this Agreement (the “Assumption Obligation”). If Employer fails
to fulfill the Assumption Obligation, such failure shall be considered Good
Reason; provided, however, that the compensation to which Executive would be
entitled to upon a termination for Good Reason pursuant to Paragraph 7(f) shall
be the sole remedy of Executive for any failure by Employer to fulfill the
Assumption Obligation. As used in this Agreement, “Employer” shall include any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of Employer or the oil and gas exploration, development and production
business of Employer that executes and delivers the agreement provided for in
this Paragraph 20 or that otherwise becomes obligated under this Agreement by
operation of law.
 
20. Legal Fees and Expenses.  Employer will reimburse Executive for all
reasonable legal fees and expenses up to $5,000.00 incurred by Executive in
connection with the preparation, review, and negotiation of this Agreement prior
to its execution, provided that any such reimbursement shall be made within the
same calendar year in which falls the Effective Date.
 
21. Governing Law.  This Agreement and the employment of Executive, as well as
any arbitration proceedings hereunder, shall be governed by the laws of the
State of Texas except for its laws with respect to conflict of laws
 
22. Entire Agreement.  This Agreement contains the entire agreement between the
parties concerning the subject matter expressly addressed herein and supersedes
all prior agreements and understandings, written and oral, between the parties
with respect to such subject matter.  However, nothing in this Paragraph 24 is
intended to limit any obligations of the parties under any other agreement that
Employer may enter into with Executive after the earlier of the Effective Date
or the execution of this Agreement by Executive.
 
23. Modification; Waiver.  No person, other than pursuant to a resolution duly
adopted by the members of the Board, shall have authority on behalf of Employer
to agree to modify, amend, or waive any provision of this Agreement. Further,
this Agreement may not be changed orally, but only by a written agreement signed
by the party against whom any waiver, change, amendment, modification or
discharge is sought to be enforced. Executive acknowledges and agrees that no
breach by Employer of this Agreement or failure to enforce or insist on its
rights under this Agreement shall constitute a waiver or abandonment of any such
rights or defense to enforcement of such rights.
 
24. Construction.  This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.
 

 
13

--------------------------------------------------------------------------------

 



 
25. Severability.  If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
 
26. Counterparts.  This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.
 
26.   Arbitration.  All disputes relating to this Agreement shall be resolved by
arbitration using three arbitrators following the rules of arbitration of the
American Arbitration Association.  All costs of the arbitration shall be paid by
Employer.  The arbitration panel shall be selected as follows:  The Employer
shall select one arbitrator, the Executive shall select one arbitrator, and the
two arbitrators thus selected shall select the third arbitrator.
 


 


 


 


 


 
[signatures appear on the next page]


 

 
14

--------------------------------------------------------------------------------

 



 


 


 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.
 


 
 

 EMPLOYER         EXECUTIVE    HYPERDYNAMICS CORPORATION          By:        /s/
HARRY BRIERS   /s/ RAY LEONARD    HARRY BRIERS    RAY LEONARD    DIRECTOR, BOARD
OF DIRECTORS   PRESIDENT AND CHIEF EXECUTIVE OFFICER  

 

 
15

--------------------------------------------------------------------------------

 
